Citation Nr: 0528475	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  03-16 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for diabetes 
mellitus, type II as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel
INTRODUCTION

The veteran had active military service from August 1961 to 
June 1973.  Service aboard an aircraft carrier in the Tonkin 
Gulf during the Vietnam conflict is indicated by the evidence 
of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The veteran provided testimony at a videoconference hearing 
before the undersigned in February 2005, a transcript of 
which is of record.

The Board notes that while the RO originally found that new 
and material evidence had not been received in the May 2002 
rating decision, they subsequently found in the May 2003 
Statement of the Case (SOC) that new and material evidence 
had been received but denied the underlying service 
connection claim on the merits.  Despite the determination 
reached by the RO, the Board must find new and material 
evidence in order to establish its jurisdiction to review the 
merits of a previously denied claim.  See Barnett v. Brown, 
83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 
3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran was denied service connection for diabetes on 
both a direct and a presumptive basis in a rating decision 
dated in March 1980; the veteran did not appeal.

3.  Evidence submitted since March 1980 is new, and bears 
directly and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  The veteran did not set foot ashore in the Republic of 
Vietnam while in military service.

5.  The veteran does not have diabetes mellitus attributable 
to military service.


CONCLUSIONS OF LAW

1.  New and material evidence having been received to reopen 
the veteran's claim of service connection for diabetes, the 
claim is reopened.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).

2.  The veteran does not have diabetes mellitus that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2005); VAOPGCPREC 27-97 (July 23, 
1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in October 
2001, shortly after receipt of the instant claim, and some 
seven months before the RO's adverse decision.

Specifically regarding VA's duty to notify, the October 2001 
notification to the veteran apprised him of:  the requirement 
for new and material evidence in order to reopen his 
previously denied claim; what the evidence must show to 
establish entitlement to service connection for diabetes 
mellitus, type II as secondary to herbicide exposure; what 
evidence and/or information was already in the RO's 
possession; what additional evidence and/or information was 
needed from the veteran; what evidence VA was responsible for 
getting; and what information VA would assist in obtaining on 
the veteran's behalf.  Further, the RO specifically requested 
that the veteran identify any evidence or information he 
wanted VA to obtain on his behalf, and to send the evidence 
he had pertaining to his claim.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holdings in Quartuccio, supra, and Pelegrini, supra.  

The veteran has also been provided with a copy of the 
appealed rating decision and the May 2003 SOC which provided 
him with notice of the law and governing regulations 
regarding his case, as well as the reasons for the 
determinations made with respect to his claims.  In pertinent 
part, the SOC included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Therefore, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and VA and private medical 
records, and afforded him a hearing before the undersigned 
Acting Veterans' Law Judge in furtherance of his claim.  For 
the reasons stated below, the Board finds that no additional 
development, to include a medical examination or opinion, is 
warranted based on the facts of this case.  Consequently, the 
Board concludes that the duty to assist has been satisfied.

Based on the foregoing, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  

The Board also wishes to reiterate the fact that the RO 
previously determined that new and material evidence had been 
received, and has addressed the merits of the underlying 
service connection claim.  Nevertheless, pursuant to the 
holdings of Barnett, supra , and Jackson, supra, the Board 
must still find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  However, as detailed in the 
preceding paragraph, the Board is satisfied that the duty to 
assist has been satisfied.  Further, for the reasons stated 
below, the Board concurs with the RO's determination that new 
and material evidence has been received, but that the service 
connection is not warranted for the underlying disability.  
Inasmuch as the RO has already addressed the merits of the 
service connection claim, the veteran is not prejudiced by 
the Board also addressing the merits of this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Mayfield, 
supra.



II.  Factual Background

The Board notes that it has thoroughly reviewed the evidence, 
to include the evidence that was of record at the time of the 
last prior denial as well as the evidence received since that 
time.  This evidence includes, but is not limited to, the 
veteran's SMRs, his contentions to include at the February 
2005 hearing, and post-service medical records which cover a 
period through 2002.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the appellant or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  Rather, the Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 
122 (2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the claimant).

The veteran's SMRs show that throughout his period of 
military service there was no diagnosis of or treatment for 
diabetes.  All of the reports of physical examinations, 
including his discharge examination given in June 1973, show 
negative findings for urinalysis.  

The veteran's claim of service connection for diabetes 
mellitus was denied in a rating decision dated in March 1980.  
It was denied on a direct basis because there was no evidence 
of treatment or diagnosis of diabetes while in service, and 
it was denied on a presumptive basis because there was no 
evidence of record that diabetes mellitus was diagnosed 
within one year of leaving military service.  The veteran did 
not appeal that rating decision.

The veteran contends that his diabetes mellitus, type II, is 
attributable to exposure to Agent Orange while serving aboard 
an aircraft carrier in the Tonkin Gulf during the Vietnam 
conflict.  The evidence of record shows that the veteran did 
serve aboard an aircraft carrier in the Tonkin Gulf early in 
the Vietnam conflict, but there is no evidence of record that 
he ever actually set foot ashore in the Republic of Vietnam, 
and the veteran does no claim to have done so.  Nevertheless, 
the veteran contends that his work as a plane captain on the 
carrier's flight deck exposed him to herbicide agents 
because, he avers, the airplanes he worked on flew through 
clouds of Agent Orange.

Of record is a note dated in September 1974, more than a year 
after the veteran left service, from a private physician 
stating that the veteran was, as of that time, diagnosed with 
diabetes.  The diagnosis was not specifically type II 
diabetes mellitus, however, a treatment note dated in 
February 2000 shows a diagnosis of type 2 diabetes.  

III.  Analysis

A.  New and Material Evidence

As noted in the Introduction, above, if a claim of 
entitlement to service connection has been previously denied 
and that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  The 
veteran was denied service connection for diabetes mellitus 
in a rating decision dated in March 1980.  He did not appeal 
that decision, and it is therefore final.  38 C.F.R. §§ 
20.302, 20.1103 (2004) 

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Evidence is considered to be "new" if it was not previously 
submitted to agency decision makers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 
3.156 (2001).  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2003)).  Because the 
veteran's claim was initiated prior to August 29, 2001, his 
claim will be adjudicated by applying the law previously in 
effect.

Since the veteran's new and material evidence consisted of 
the newly available theory of service connection based on 
exposure to herbicides during the Vietnam conflict, discussed 
below, the Board concedes that the evidence submitted is both 
new and material.  Accordingly, the Board finds that the 
veteran's claim of entitlement to service connection for 
diabetes mellitus is reopened.  38 C.F.R. § 3.156(a) (2001).  

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  In the adjudication that follows, the Board must 
address the merits of the underlying service connection 
claim.

B.  Diabetes

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

Certain chronic diseases, including diabetes mellitus, may be 
presumed to have been incurred in service if they have become 
manifest to a degree of 10 percent or more within one year 
from the date of separation from service.  38 C.F.R. 
§ 3.307(a)(3); 3.309(a) (2005).  As noted, service connection 
on this basis was previously denied on the merits and, no 
competent medical evidence has since been submitted which 
shows diabetes was present to a compensable degree within the 
first post-service year.  Thus, service connection is still 
not warranted under these regulatory provisions.  The 
veteran's current claim is based on the new theory of 
presumed exposure to herbicide agents.  

VA regulations now provide that certain diseases associated 
with exposure to herbicide agents may be presumed to have 
been incurred in service even though there is no evidence of 
the disease in service, provided the requirements of 38 
C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  The 
term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the Vietnam era.  
The list of diseases for which service connection may be 
presumed to be due to an association with herbicide agents 
includes type 2 diabetes mellitus (also known as type II 
diabetes mellitus or adult-onset diabetes).  For service 
connection to be granted for type 2 diabetes mellitus due to 
an association with herbicide agents, it must be manifested 
to a degree of 10 percent or more at any time after service.  
See Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001); C.F.R. 
§ 3.307(a)(6)(ii).  A veteran who served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, will be presumed to have been exposed 
during such service to an herbicide agent unless there is 
affirmative evidence to the contrary.  Id.  

As noted, the record shows that the veteran has a current 
diagnosis of type II diabetes mellitus.  And, as noted in the 
preceding, a veteran who served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed during 
such service to an herbicide agent unless there is 
affirmative evidence to the contrary.  

An opinion of the VA General Counsel holds that service on a 
deep-water naval vessel off the shores of Vietnam may not be 
considered "service in the Republic of Vietnam" for 
purposes of 38 U.S.C. § 101(29)(A).  VAOPGCPREC 27-97 (July 
23, 1997).  This is consistent with the definition of service 
in the Republic of Vietnam found at 38 C.F.R. § 3.307, which 
includes "service in the waters offshore and service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam."  38 C.F.R. § 
3.307(a)(6)(iii) (emphasis added).  Thus, presumptive 
exposure to herbicide agents in Vietnam requires duty or 
visitation in Vietnam, that is, to have actually set foot 
ashore in Vietnam.  

Here, there is no evidence of record showing that the veteran 
actually set foot in Vietnam, as is required for presumptive 
service connection under this regulation.  The evidence of 
record indicates that the veteran served aboard a ship in the 
Tonkin Gulf, but not ashore in Vietnam.  Since the evidence 
does not show that the veteran was ever in Vietnam, and since 
the veteran does not claim to have been in Vietnam, the Board 
concludes that the veteran never actually set foot ashore in 
Vietnam.

The Board recognizes the veteran's frustration with the 
requirement that he must have actually set foot ashore in 
Vietnam in order to have the statutory presumption of 
exposure work in his favor.  However, the Board is bound by 
precedential opinions issued by the VA General Counsel.  See 
38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2005).  
Thus, since VAOPGCPREC 27-97 mandates that, absent having 
actually been ashore in Vietnam, service on a deep-water 
naval vessel off the shores of Vietnam may not be considered 
service in the Republic of Vietnam for the present purposes, 
the Board cannot, as a matter of law, award service 
connection for type II diabetes mellitus based on presumptive 
exposure to herbicide agents. 

The veteran contends that his work around aircraft flying 
combat missions in Vietnam exposed him to herbicide agents.  
However, there is no evidence of record of any such actual 
exposure to herbicide agents.  Moreover, nothing on file 
shows that the veteran has the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions cannot constitute 
competent medical evidence.  38 C.F.R. § 3.159(a)(1).  Thus, 
the veteran's contention in this regard constitutes mere 
speculation not founded on any factual basis, and is 
therefore not credible.  Further, while the regulations 
permit presumptive exposure to herbicides based on service in 
Vietnam, they do not encompass a presumption based on the 
shipboard circumstances described by the veteran.  

Since the Board cannot, as a matter of law, award service 
connection for type II diabetes mellitus based on presumptive 
exposure to herbicide agents, the provisions of 38 U.S.C.A. 
§ 5107 (benefit of the doubt) are not for application here.  

The Board further notes that the veteran has not submitted 
any contentions nor competent medical evidence that links his 
current diabetes to service other than his account of 
purported herbicide exposure.  Consequently, there is nothing 
in the record which would warrant the establishment of 
service connection on any other basis.  Moreover, as detailed 
above, the SMRs contain no findings showing a diagnosis of or 
treatment for diabetes throughout his active service; all of 
the reports of physical examinations, including his discharge 
examination given in June 1973, show negative findings for 
urinalysis; and the first competent medical evidence of 
diabetes appears to have been in September 1974, more than a 
year after the veteran left service.  Under these 
circumstances, any opinion on whether a disability is linked 
to service, would obviously be speculative.  Simply put, 
there is no relevant complaint, clinical finding, or 
laboratory finding for a clinician to link the claimed 
disability to the veteran's military service.  Thus, the 
Board finds that no further development, to include a medical 
examination or opinion, is warranted.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  


ORDER

New and material evidence to reopen a claim of service 
connection for diabetes mellitus has been presented; to this 
extent only, the benefit sought on appeal is granted.

The veteran's claim of entitlement to service connection for 
diabetes mellitus is denied.



____________________________________________
	John Kitlas
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


